Citation Nr: 0205312	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher evaluation than 10 percent for 
tinnitus as a service-connected residual of acute lymphocytic 
meningitis, for the period from January 25, 1995, to 
October 1, 2001.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 1956 
and from May 1959 to February 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
July 1999 rating decision of Jackson, Mississippi, Department 
of Veterans Affairs (VA) Regional Office, which granted 
service connection for residuals of lymphocytic meningitis to 
include tinnitus, with an evaluation of 10 percent, effective 
January 25, 1995.  The veteran appealed the evaluation for 
residuals of lymphocytic meningitis to include tinnitus, and 
the current appeal ensued.  

In March 2000, a Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c), 
(d) (West Supp. 2001).  The transcript is of record.  

During the pendency of this appeal, before the RO sent the 
case to the Board, by rating decision July 2001, service 
connection for residuals of lymphocytic meningitis to include 
tinnitus was severed effective October 2001.  Since the 
severance did not occur from the effective date of the 
initial grant of service connection, which was 
January 25, 1995, we still have the issue of entitlement to a 
higher evaluation than 10 percent for tinnitus as a service-
connected residual of acute lymphocytic meningitis before the 
Board.  The issues is, however, limited to the period that 
service connection was in effect, i.e., from 
January 25, 1995, to October 1, 2001.  

The veteran has expressed timely disagreement with a rating 
decision of the RO severing service connection for residuals 
of acute lymphocytic meningitis.  Remand is required to allow 
the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  That issue is the subject of 
the remand herein.

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran does not have active lymphocytic meningitis.

2.  Tinnitus was determined to be a residual of the veteran's 
lymphocytic meningitis.

3.  A 10 percent evaluation is the highest and only schedular 
rating for tinnitus.

4.  Service connection for lymphocytic meningitis with 
tinnitus was severed effective October 1, 2001.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of lymphocytic 
meningitis with tinnitus is not warranted at any time from 
January 25, 1995 to October 1, 2001, and there is no legal 
entitlement to a higher evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.400(o)(1), 4.87, 4.124a, 
Diagnostic Code 6260, 8019 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluations for his 
residuals of lymphocytic meningitis with tinnitus.  He was 
not notified of the provisions of the VCAA; however, the laws 
and regulations pertaining to lymphocytic meningitis with 
tinnitus were provided to the veteran by rating decision of 
July 1999, a September 1999 statement of the case (SOC) and a 
December 1999 supplemental statement of the case (SSOC). 

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increase in an original evaluation.

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  38 U.S.C.A. § 5103A(c), 
(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(3) 
and (c)(4)).  The veteran has had numerous VA and private 
treatment records associated with the claims folder.  
Although much of the VA examination and private reports 
discuss the residuals of the veteran's lymphocytic 
meningitis, which is not active, the claim in this case does 
not turn on any additional medical evidence.  The record is 
adequate for a determination for the period of evaluating the 
disability from January 25, 1995 to October 1, 1999.  At this 
time, nothing in the record suggests that additional 
examination or opinion is necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He and his spouse provided 
hearing testimony at a Travel Board hearing March 2000.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to an increased initial 
evaluation, he has been provided ample opportunity to present 
evidence meeting those requirements at a Travel Board 
hearing, and there is no indication that any additional 
evidence might be pertinent to the issue now on appeal, as to 
which the law, rather than the evidence, is dispositive.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


II.  Increased Initial Rating for January 25, 1995 to 
October1, 2001

By rating decision of July 1999, the RO granted service 
connection for residuals of lymphocytic meningitis with 
tinnitus.  It established a 10 percent evaluation, effective 
January 25, 1995.  The veteran disagreed with and appealed 
the 10 percent rating.  

During the pendency of the appeal, by rating decision of 
July 2001, the RO severed service connection for residuals of 
lymphocytic meningitis with tinnitus, effective 
October 1, 2001.  Accordingly, the Board must look only to 
the period during which service connection was in effect to 
determine whether an evaluation higher than 10 percent is 
warranted.  In this case, it is not, and there are two legal 
bases for this decision.  The first involves application of 
the rating criteria, and the second involves application of 
the law regarding effective dates of ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
10 percent evaluation for residuals of lymphocytic meningitis 
with tinnitus, rated under Diagnostic Codes 8019/6260, has 
remained in effect from the initial grant of service 
connection throughout the appeal period.  The veteran has 
disagreed with the 10 percent evaluation, indicating that the 
evaluation for his residuals of lymphocytic meningitis with 
tinnitus does not properly reflect the level of disability 
attributed to this service-connected disorder.  

Under pertinent criteria, lymphocytic meningitis is rated 
under Diagnostic Code 8019, epidemic cerebrospinal 
meningitis.  A 100 percent rating is warranted if lymphocytic 
meningitis is an active febrile disease.  Otherwise, the 
disability is rated on the residuals with a minimum rating of 
10 percent.  

The veteran does not have active lymphocytic meningitis.  
Tinnitus is rated under Diagnostic Code 6260, for which a 
10 percent evaluation is the only rating available.  

The only schedular rating available for this disability 
during the period of January 25, 1995 to October 1, 2001 is 
10 percent.  The highest and only rating available for 
tinnitus is 10 percent.  The only evaluation the veteran 
could obtain in excess of 10 percent is for a 100 percent 
evaluation for active meningitis, which the veteran does not 
have.  Therefore, an evaluation in excess of 10 percent for 
residuals of lymphocytic meningitis may not be assigned under 
the rating schedule.

Even if a higher schedular rating were available under the 
rating criteria, the Board would be prohibited by the law 
from granting a higher rating.  Applicable regulation 
provides that, "[a] retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection."  38 
C.F.R. § 3.400(o)(1) (2001).  By rating decision of 
July 2001, the RO severed service connection for residuals of 
lymphocytic meningitis with tinnitus.  Therefore, no 
additional benefit above the 10 percent evaluation could be 
awarded, since basic entitlement has been terminated.  

There is no statutory or regulatory basis upon which to grant 
additional schedular benefits for this veteran based on the 
tinnitus residuals for lymphocytic meningitis. In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of lymphocytic meningitis with tinnitus from 
January 25, 1995 to October 1, 2001 is denied.  


REMAND

The RO severed service connection for residuals, lymphocytic 
meningitis, by rating decision of July 2001.  In a statement 
received in July 2001, the veteran expressed his 
disagreement.  The RO has not yet issued a statement of the 
case on this issue.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

1.  Review the case and determine whether 
any notice or duty of assistance is 
required in order to comply with the VCAA 
or implementing regulations.  Undertake 
any corrective actions required.

2.  Review the case and, if the 
determination with respect to the issue 
of severance of service connection for 
residuals, lymphocytic meningitis to 
include tinnitus and photophobia, remains 
adverse to the veteran, issue a statement 
of the case to the veteran and his 
representative.  Notify him of the time 
limit within which he must respond with 
an adequate substantive appeal in order 
to secure appellate review of that issue 
by the Board.  Thereafter, the case is to 
be returned to the Board only if a timely 
and adequate substantive appeal is filed.  
If the veteran perfects an appeal through 
timely filing of an adequate substantive 
appeal, the RO must assign a new docket 
number to the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



